DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6 and 9-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 5, the prior art does not disclose, teach or suggest a circuit comprising:
the first terminal, the second terminal, and the third terminal adapted to be coupled to a gate of a transistor;
in combination with all the other claimed limitations.
Claims 6 and 9-15 are allowed for depending from claim 5.

Regarding Claim 21, the prior art does not disclose, teach or suggest a circuit comprising: 
a two-level turn-off circuit coupled to the first driver and to the second driver, the two-level turn-off circuit comprising: 
a voltage-current-voltage buffer; 
a transistor having a first current terminal, a second current terminal, and a control terminal, the control terminal coupled to the voltage-current-voltage buffer, the first current terminal coupled to the first driver and to the second driver; and 
a capacitor coupled between the first current terminal and the control terminal;
in combination with all the other claimed limitations.
Claims 22-26 are allowed for depending from Claim 21.

Regarding Claim 27, the prior art does not disclose, teach or suggest a circuit comprising: 
the two- level turn-off circuit comprising a voltage-current-voltage buffer coupled to the first driver and to the second driver, the voltage-current-voltage buffer comprising: 
a fourth transistor having a fourth control terminal, a seventh current terminal, and an eighth current terminal, the seventh current terminal coupled to the sixth current terminal, the fourth control terminal coupled to the eighth current terminal, and the eighth current terminal coupled to the second control terminal; 
in combination with all the other claimed limitations.  
Claims 28-31 are allowed for depending from claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Primary Examiner, Art Unit 2849